Citation Nr: 9910316	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  96-00 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability.

2.  Entitlement to service connection for a right wrist 
disability.

3.  Disagreement with the rating for chronic instability of 
the right ankle.

4.  Disagreement with the rating for degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from February to March 1979 
and from April 1991 to January 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1994  rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for a left shoulder and left thumb 
condition and granted service connection for multiple 
lipomas, evaluated as noncompensable from January 1994 and 
for degenerative arthritis and severe chondromalacia of the 
right knee and chronic instability of the right ankle, each 
evaluated as 10 percent disabling from January 1994.  The 
notice of disagreement was submitted in July 1994.  A 
statement of the case only as to the issues of service 
connection for left shoulder and left thumb conditions was 
issued in August 1994.  This appeal also arises from a 
September 1995 rating action which denied service connection 
for right wrist and elbow conditions and denied increased 
ratings for the service connected right knee and right ankle 
disabilities.  A notice of disagreement was submitted in 
October 1995.  A statement of the case was issued in October 
1995 which addressed, for the first time, the disagreement 
with the rating assigned for the right knee and ankle 
disabilities and also addressed the claims for service 
connection for right wrist and elbow conditions.  A 
substantive appeal as to the issues of service connection for 
right wrist and elbow conditions and disagreement with the 
ratings for right knee and right ankle conditions was 
received in December 1995.  The veteran testified at a 
personal hearing at the RO in May 1996.  By rating action in 
October 1997, the right ankle condition was evaluated at 20 
percent, effective from January 1994.  The veteran's 
representative submitted statements in lieu of VA Form 646 in 
July 1997 and May 1998.

By rating action in October 1997, the RO granted entitlement 
to a 100 percent rating under 38 C.F.R. § 4.30 on the basis 
of right knee surgery, effective from September to November 
1997 and denied entitlement to special monthly compensation.  
By rating action in November 1997, the RO granted an 
extension of the 100 percent evaluation under 38 C.F.R. 
§ 4.30, from September to December 1997.  In April 1998, the 
veteran submitted a claim for extension of the total rating.  
Most recently in the January 1999 rating action, the RO 
granted a 100 percent rating under 38 C.F.R. § 4.30 from 
September 30, 1998 to February 28, 1999.  In addition, by 
rating action in August 1998, entitlement to service 
connection was denied for acute right sacroiliac subluxation 
secondary to the service connected right knee disability.  
The veteran was notified each of those determinations and of 
his appellate rights, but he has not appealed those issues 
and they are not in appellate status.

The Board notes that the veteran did not serve in the 
Southwest Asia theater of operations during the Persian Gulf 
War, and review of the record does not reveal any claims from 
the veteran as to such service.  38 C.F.R. § 3.317 
("Compensation for certain disabilities due to undiagnosed 
illnesses") therefore does not apply to the veteran's 
claims.

Issue Nos. 3 and 4 will be addressed in the Remand portion of 
the decision.


FINDINGS OF FACT

1.  There is no competent medical evidence of a right wrist 
or right elbow disability during service.  

2.  There is no competent medical evidence of any 
relationship between the veteran's service connected lipomas 
and a right wrist or right elbow disability.

3.  The veteran's claims are not plausible.



CONCLUSION OF LAW

The veteran's claims for entitlement to service connection 
for right wrist and right elbow disabilities are not well-
grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one which is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail, and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As will be explained below, the Board finds 
that his claims are not well-grounded.

The service medical records are negative for complaints, 
findings or diagnoses of either a right elbow or right wrist 
condition during either the first or second period of active 
service.  The January 1994 separation examination shows that 
the veteran reported of injuries to the right knee and ankle, 
the shoulder and left thumb and swollen or painful joints.  
It was noted that there were lipoma of the right elbow and 
back.  The clinical evaluation of the upper extremities was 
normal.

On VA examination in March 1994, the veteran reported that he 
was found to have a lipoma on the right medial elbow and two 
on the right lateral flank while in service.  On examination, 
a one-centimeter lipoma at about the level of the medial 
epicondyle and two one-centimeter palpable lipomas on the 
right flank were noted.  The diagnoses included multiple 
lipomas.

On VA examination in July 1995, the veteran reported that he 
had undergone removal of lipomas of the right wrist and right 
elbow without complication.  He reported that in June 1994, 
he sustained an injury to the right arm while lifting a 
patient.  It was noted that the diagnosis was torn synovial 
lining in the right wrist resulting in synovitis and that he 
underwent partial right wrist synovectomy.  He also reported 
that he sustained a torn pronator at the right elbow and had 
reconstructive surgery.  He reported that currently, he 
avoided repetitive use of the right wrist and that he had 
pain in the right elbow.  The final diagnoses include status 
post removal of right elbow lipoma which service connected; 
residuals of tendon evulsion injury in the right elbow; and, 
excellent results from right wrist partial synovectomy.  

On VA examination in June 1996, the veteran reported that 
during service he worked in the neuro-intensive care unit 
where he had to do a lot of lifting of patients with both 
elbows flexed.  He indicated that he developed pain in the 
medial aspect of the right dominant arm and a lipoma was 
found and resected.  He reported that subsequently, he 
received a diagnosis of medial epicondylitis with two 
operations performed.  The veteran indicated that he thought 
his skin condition was a result of the epicondylitis.  The 
diagnoses included status post surgery on the right medial 
epicondyle two time for recurrent epicondylitis and excision 
of lipoma.

In May 1996, the veteran testified that he had pain in the 
right wrist and elbow during the last two or three months of 
service in the right medal epicondylar area of the elbow.  He 
stated that at the separation examination, he told the 
examiner of the pain and that the examiner indicated that it 
was due to the lipoma on the elbow.  He indicated that he 
believed that his wrist condition was due to overuse, 
specifically, lifting, during service.  He testified that in 
June 1994 he injured the right wrist and elbow after lifting 
a heavy patient.  He indicated that he had surgery of the 
wrist and elbow in November 1994 and November 1995.  He 
indicated that the problems with the right wrist and elbow he 
experienced six months after service where the same ones that 
he experienced during service.  

In a September 1996 statement, Richard C. Flaherty, M.D., 
indicated that the veteran had surgery on the medial aspect 
of his right arm because of inflammatory condition of the 
insertion of the flexor musculature.  He opined that the 
problem that was causing aches, pains and discomfort related 
to an inflammatory condition of the insertion of the flexor 
musculature on that side and was not due to the lipoma 
previously removed.  He concluded that the lipoma was 
probably on a hereditary basis.  Received with that statement 
is an April 1995 private operative report prepared by Dr. 
Flaherty, which shows a that the veteran underwent excision 
of a ganglion cyst of the dorsal aspect of the right wrist 
and, excision of a lipoma of the medial epicondyle region and 
flexor muscle release with l-shape lengthening of the flexor 
muscle origin of the medial epicondyle region.  A history of 
muscle strain injury with muscle spasms of the extensor 
origin, the volar surface of the origin at the elbow was also 
noted.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131. (West 1991).  With chronic disease shown as such in 
service or within the presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service or in the 
presumptive period is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§3.303(b) (1998).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998).

Service connection may be granted for disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court), in Caluza v. Brown, 7 Vet. 
App. 498 (1995), held that in order for a claim to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough. Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  When a veteran contends 
that his service connected disability has caused a new 
disability, he must submit competent medical evidence of a 
causal relationship between the two disabilities to establish 
a well-grounded claim.  Jones v. Brown, 7 Vet. App. 134 
(1994).

The Board emphasizes that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Court recently held in Savage v. Gober, 10 Vet. App. 488 
(1997), that the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such a 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well- grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is demonstrated 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.

After a full review of the record, the Board concludes that 
the veteran's claim for service connection for right wrist 
and right elbow disabilities are not well-grounded.  The 
veteran asserts that his current right wrist and right elbow 
disabilities are due to over use of the arm while performing 
duties as a nurse in service.  He has testified the he had 
right wrist and arm pain during service and reported this 
fact at the time of separation in 1994.  However, the service 
medical records are completely negative for complaints, 
findings or diagnoses of right wrist or right elbow 
disability in service.  There is no competent medical 
evidence of record relating the current right wrist or right 
elbow conditions to the veteran's active service.  Therefore, 
second and third prongs of Caluza have not been satisfied.

The veteran has also asserted that the right wrist and right 
elbow conditions are caused by the service connected lipoma 
of the right elbow.  The record shows that service connection 
is in effect for multiple lipomas.  A right elbow lipoma was 
noted on separation from service in 1994.  The evidence shows 
a condition of the right wrist and elbow following service 
with excision of a ganglion cyst and a right elbow lipoma in 
1994.  However, there is no competent medical evidence of a 
nexus between the service connected lipomas and the current 
right wrist and right elbow.  In fact, evidence includes the 
statement of the veteran's private doctor who concludes that 
the lipoma is not related to the right elbow disability.  In 
the absence of a diagnosis of either a right wrist or right 
elbow disability which is proximately due to or the result of 
a service connected multiple lipomas, the Board concludes 
that the veteran has not met the initial burden of presenting 
evidence of a well-grounded claim imposed by 38 U.S.C.A. § 
5107(a).

The only evidence linking the contended right wrist and right 
elbow disabilities to the service connected lipomas or the 
veteran's active service are his own contentions.  However, 
lay evidence is inadequate to establish the medical nexus 
required by Caluza.  The Court has held that lay persons are 
competent to testify as to what they actually observed and 
what is within the realm of their personal knowledge.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, the Court has 
also held that lay testimony is not competent to prove a 
matter requiring medical expertise.  Grottveit v. Brown, 5. 
Vet. App. 91 (1993).  The veteran is not medically trained 
and is not competent to testify as to the etiology of the 
right wrist and elbow disabilities.  Consequently, the 
veteran has not met the initial burden under 38 U.S.C.A. § 
5107(a) as the lay evidence submitted does not cross the 
threshold of mere allegation. Thus, the claims are not well 
grounded as they lack plausibility.

ORDER

Entitlement to service connection for a right wrist and a 
right elbow disability is denied.


REMAND

Historically, in a June 1994 rating action, service 
connection was granted for degenerative arthritis and severe 
chondromalacia of the right knee, evaluated as 10 percent 
disabling under Diagnostic Codes 5010-5257.  VA records show 
that in September 1997, the veteran underwent right knee 
arthroscopy and the postoperative diagnosis was patello-
femoral syndrome.  The veteran underwent additional right 
knee surgery in October 1998 for patellofemoral malalignment 
with lateral subluxation.  Currently, service connection is 
in effect for degenerative joint disease of the right knee, 
status post realignment of the patella, evaluated as 10 
percent disabling under Diagnostic Code under Diagnostic Code 
5257.  There is no indication as to why the RO has eliminated 
Diagnostic Code 5010 from the rating for the right knee.  
Service connection is also in effect for chronic instability 
of the right knee rated as 20 percent disabling under 
Diagnostic Code 5271 which is the maximum available under 
that code for limitation of motion of the ankle.  A higher 
rating is possible under Diagnostic Code 5270 for ankylosis 
of the ankle.

The most recent medical evidence regarding the right knee is 
a January 1999 outpatient record which noted that the veteran 
had pain with motion and weight bearing.  The Board notes 
that a 100 percent rating for convalescence under 38 C.F.R. 
§ 4.30 was in effect until February 28, 1999.  

The veteran has not been afforded a VA examination since July 
1997, which was prior to both of the right knee surgeries.  On 
that examination, the examiner concluded that there was right 
ankle instability due to lateral ligament stretching and 
secondary to the stress from the right knee condition.  
However, there is no medical evidence which indicates the 
current status of both the right knee and ankle disabilities.  
The Board finds that the evidence of record is inadequate to 
evaluate the disabilities at issue and another VA examination 
is required.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

In rating the veteran's right knee disability, all applicable 
diagnostic codes must be considered to include Diagnostic 
Codes 5010, 5257, 5260, and 5261.  In opinion of the General 
Counsel (VAOPGCPREC 23-97 and 9-98), it was held that a 
claimant who has arthritis and subluxation/instability due to 
service-connected knee disability(ies) may be rated 
separately based on limitation of motion and lateral 
instability and subluxation.  The Board notes that if the 
veteran has limitation of motion of the right knee which is 
due to arthritis (as shown on x-ray) as well as lateral 
instability and subluxation, he is entitled to consideration 
of separate compensable ratings under the diagnostic codes 
governing limitation of motion, i.e., 5260 and 5261 as well 
as under 5257.  Currently, the veteran is not rated in this 
manner.  As such, the RO must initially reconsider his 
increased rating claim.

The RO's attention is also directed to the decision of the 
Court in the case of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therein, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
The Court specified that the medical examiner should be asked 
to determine whether the joint in question exhibited weakened 
movement, excess fatigability or incoordination and that the 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability or incoordination. It 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Accordingly, the case is REMANDED to the RO for the following:  

1. The RO should obtain all VA treatment 
records of the veteran which are not 
currently in the file and add them to the 
file. All records received must be 
associated with the claims folder.

2.  The veteran should be afforded a 
special VA orthopedic examinations to 
determine the current extent of the 
service connected right knee and right 
ankle disabilities.  Such tests as the 
examiner deems necessary should be 
performed, including range of motion and 
x-ray studies. The claims folder must be 
made available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder. The examiner should be 
requested to state each of the following 
for the record:

a.  The RO should furnish the examiner 
with the criteria of Diagnostic Codes 
5257, 5260 and  5261 pertaining to the 
right knee and Diagnostic Code 5270 
regarding the right ankle and request 
that the examiner set forth all pertinent 
findings on examination in relationship 
to each Diagnostic Code criteria.

b.  The examiner should comment upon the 
effects of the veteran's service 
connected right knee and right ankle 
disabilities on ordinary activity and on 
how the disabilities impair him 
functionally.

c.  The examiner should be asked to 
determine whether the right knee and 
right ankle exhibit weakened movement, 
excess fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination. Finally, the examiner 
should be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the right knee and right ankle are 
used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  The RO must consider the Court's 
holding in DeLuca with regard to rating 
of the right knee and right ankle 
disabilities.  If the decision remains 
adverse to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration. The veteran need take no action until 
he is further informed. No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

